423 F.2d 722
Floyd and Genevieve HORTON, Appellants,v.Frans P. JESSIE, Appellee.
No. 23129.
United States Court of Appeals, Ninth Circuit.
February 6, 1970.

Nathaniel J. Friedman (argued), Los Angeles, Cal., for appellants.
James R. Mead (argued), of Parker, Stanbury, McGee, Peckham & Garrett, Los Angeles, Cal., for appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and SOLOMON,* District Judge.
PER CURIAM:


1
The parties were involved in a California automobile accident. Plaintiffs are citizens of Missouri and defendant is a citizen of California. California has a one year statute of limitations and Missouri has a five year statute. The district court has held the California statute applicable and rendered judgment for the defendant.


2
There is a good argument that the statute was tolled for 13 or 14 months, but thereafter there was a period of approximately 15 months until the suit was filed in California.


3
Under the California significant contacts approach, we find too little Missouri significant contacts and too many in California to apply the Missouri statute.


4
We find the laches point of appellant without merit.


5
Judgment affirmed.



Notes:


*
 The Honorable Gus J. Solomon, United States District Judge for the District of Oregon, sitting by designation